               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JAMES LEROY MUMMERT, JR.,                 :    Civil No. 1:18-cv-00856-SHR
                                          :
                   Plaintiff,             :
                                          :
             v.                           :
                                          :
UNITED STATES OF AMERICA,                 :
                                          :
                   Defendant.             :    Judge Sylvia H. Rambo

                                MEMORANDUM

      Plaintiff James Leroy Mummert, Jr. (“Plaintiff”) brings this negligence action

against the United States of America (“the Government” of “Defendant”) pursuant

to the Federal Torts Claim Act (“FTCA”), 28 U.S.C. §1346(b)(1). Before the court

is Defendant’s motion to transfer venue under 28 U.S.C. § 1404(a). (Doc. 10.) For

the reasons set forth herein, the court will deny Defendant’s motion.

I.    Background

      On June 26, 2015, Plaintiff, a resident of Pennsylvania, traveled to Maryland

to seek medical treatment at Baltimore Veterans Administration Medical Center

(“Baltimore VAMC”). (Doc. 1, pp. 2 & 4 of 12.) While at Baltimore VAMC,

Plaintiff allegedly presented to physicians with a host of maladies including

numbness in his upper body and lower extremities. (Id. at 3 of 12.) Over the course

of that day, Plaintiff was seen by various physicians, but alleges that a crucial MRI

was not administered within the first twenty-four hours of seeking treatment, which
further delayed identification and treatment of what was later found to be a spinal

cord lesion. (Id. at 5-7 of 12.) Between the time Plaintiff arrived at Baltimore VAMC

and when the MRI was administered, at University of Maryland School of Medicine

Medical Center (“UMMS”), Plaintiff’s condition worsened and continued to worsen

thereafter. (Id. at 5-8 of 12.) Plaintiff alleges that, due to the delay in the

administration of the MRI and a failure to adequately address Plaintiff’s symptoms,

Defendant negligently caused his permanent paraplegia and associated medical and

quality of life issues. (Id. at 8 of 12.)

       Subsequent to sustaining the alleged injuries, Plaintiff filed this suit in the

Middle District of Pennsylvania where he resides. (Doc. 1.) Defendant then

motioned the court to transfer venue to the District of Maryland, where Defendant

asserts most witnesses reside and where most of the events pertaining to the suit

occurred. (Doc. 10.)

II.    Legal Standard

       A court may transfer venue, pursuant to 28 U.S.C. § 1404(a), to any other

district court where the civil action might have been brought if it serves the interests

of justice and the convenience of the parties. “[T]he purpose of the section is to

prevent the waste ‘of time, energy and money’ and ‘to protect litigants, witnesses

and the public against unnecessary inconvenience and expense . . . .’” Van Dusen v.

Barrack, 376 U.S. 612, 616 (1964) (quoting Continental Grain Co. v. Barge FBL-


                                            2
585, 364 U.S. 19, 26-27 (1960). Although a court is given the ultimate discretion in

transferring venue, the exercise of this discretion, in granting transfer, should not be

doled out liberally. Shutte v. Armco Steel Corp., 431 F.2d 22, 25 (3d Cir. 1970)

(citing Handlos v. Litton Indus., Inc., 304 F. Supp. 347, 352 (E.D. Wis. 1969)).

      After determining the propriety of the proposed venue, the court must then

balance a variety of public and private interests, either weighing for or against

transfer. See Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d Cir. 1995); High

River Ltd. P’ship v. Mylan Labs., Inc., 353 F. Supp 2d 487, 492 (M.D. Pa. 2005)

(Rambo, J.). In Jumara v. State Farm Insurance Co., the Third Circuit Court of

Appeals identified the most commonly considered factors when deciding a motion

to transfer venue. The pertinent private interest factors are: (1) plaintiff’s original

choice of forum; (2) defendant’s forum preference; (3) whether the claim arose

elsewhere; (4) the convenience of the parties—indicated by their relative physical

and financial condition; (5) the convenience of the witnesses—to the extent that the

they may actually be unavailable for trial in either fora; and (6) the location of books

and records—to the extent they cannot be produced in the proposed forum. Jumara,

55 F.3d at 879 (internal citations omitted). The pertinent public interest factors are:

(1) the enforceability of the judgement; (2) practical considerations that could make

the trial easy, expeditious, and inexpensive; (3) the relative administrative difficulty

in the two fora resulting from court congestion; (4) the local interest in deciding local


                                           3
controversies at home; (5) the public policies of the fora; and (6) the familiarity of

the trial judge with applicable state law in diversity cases. Id. at 879-80.

       When weighing the public and private interests, the burden is on the movant

to convince the court that transfer is appropriate. Shutte, 431 F.2d at 25.

Significantly, “unless the balance of convenience of the parties is strongly in favor

of defendant, the plaintiff’s choice of forum should prevail.” Id. (quoting Owatonna

Mfg. Co. v. Melroe Co., 301 F. Supp. 1296, 1307 (D. Minn. 1969)) (emphasis

supplied). Thus, a court should not grant a motion to transfer venue “if the net result

would be merely a shift of inconvenience from the defendant to the plaintiff.” Bolles

v. K Mart Corp., No. 01-cv-1118, 2001 U.S. Dist. LEXIS 9301, *9 (E.D. Pa. July 9,

2001) (quoting Burstein v. Applied Extrusion Techs., Inc., 829 F. Supp. 106, 112 (D.

Del. 1992)).

III.   Discussion

       A. Proposed Venue

       The threshold matter, when deciding a motion to transfer venue, is whether

the action could have been brought in the defendant’s choice of venue. 28 U.S.C.

§ 1404(a). The Government requests that venue be transferred to the District of

Maryland, arguing that all the Government’s witnesses reside there and that all the

events giving rise to the action occurred in that jurisdiction. (Doc. 10, pp. 1-2.)

Plaintiff brings the current matter under the Federal Tort Claim Act, 28 U.S.C.


                                           4
§ 1346(b), implicating jurisdiction based on 28 U.S.C. § 1331 (federal question) and

§ 1402(b) (United States as defendant). Section 1402(b) states that when a cause of

action arises under 28 U.S.C. § 1346(b), venue is proper in the judicial district where

the plaintiff resides or where the act or omission occurred. It is undisputed that the

alleged acts that precipitated Plaintiff’s injuries occurred in or around Baltimore

VAMC and UMMC, both of which are medical facilities located within the District

of Maryland, in or near Baltimore. Thus, this action could have been properly filed

in the District of Maryland.

      B. Public and Private Jumara Factors

      After determining that the court may transfer venue to the proposed forum,

the court must then weigh the applicable public and private interest factors outlined

by the Third Circuit. The court maintains the ultimate discretion in determining

which factors are germane to the instant action and the weight given to each factor.

Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 30 (1988).

                    1. Private Interest Factors

      Plaintiff’s preferred venue is the Middle District of Pennsylvania, whereas the

Government’s preference is the District of Maryland. This court must consider that

a plaintiff’s choice of forum “is entitled to great weight and is not to be disturbed

unless the balance of convenience strongly favors the defendant[’s] forum.” Mato v.

Window World, Inc., No. 10-cv-7617, 2011 WL 710473, *4 (E.D. Pa. Feb. 28, 2011);


                                          5
Collins v. United States, No. 11-cv-4450, 2012 WL 72484, *2 (E.D. Pa. Jan. 10,

2012); Shutte, 431 F.2d at 25. Although the events and circumstances giving rise to

Plaintiff’s claim occurred within the District of Maryland, while Plaintiff resides

within this District, Plaintiff’s choice of forum is entitled to substantial deference.

      Similarly, because Plaintiff is a resident of Gardners, Pennsylvania, “the

convenience of the parties as indicated by their relative physical and financial

condition” also weighs heavily in favor of maintaining the action in the Middle

District of Pennsylvania. The Government must overcome a substantial burden to

prevail on this factor, and merely showing that Plaintiff will be inconvenienced in

either forum is insufficient. See Beberman v. U.S. Dep’t. of State, No. 14-cv-0020,

2016 U.S. Dist. LEXIS 67738 (D.V.I. May 24, 2016); Harrison v. Fed. Bureau of

Prisons, No. 17-cv-4296, 2018 U.S. Dist. LEXIS 103646 (D.N.J. June 20, 2018)

(noting the federal government’s superior ability to cover costs). Plaintiff, a

paraplegic needing constant care because of his inability to attend to his own needs,

would presumably have less physical impediments and expend fewer resources

litigating his claim closer to home. Conversely, the Government would be minimally

inconvenienced by having to litigate this action in the Middle District of

Pennsylvania versus the District of Maryland.

      Initially, the convenience of the witnesses seem to weigh in favor of

transferring this matter to the District of Maryland. The Government argues that


                                           6
“[t]here are at least seven physician witnesses, all non-parties, in this case that live

in Maryland” and potentially more staff with relevant information. (Doc. 11, p. 7.)

The Government also submitted affidavits indicating the witnesses’ names and the

locations of their residences. (Doc. 11-1, pp. 1-2.) However, this factor only weighs

in favor of transfer “to the extent that the witnesses may actually be unavailable for

trial.” Jumara, 55 F.3d at 879. None of the information provided by Defendant

indicates that these witnesses will be unable or unwilling to attend trial. Additionally,

both parties indicate that the current forum is no more than eighty miles from the

general location of the party and non-party witnesses in Baltimore, Maryland. This

information indicates that the parties are likely within the one-hundred-mile radius

of the court’s subpoena power. Fed. R. Civ. P. 45(c)(A); see also Hillard v. Guidant

Corp., 76 F. Supp. 2d 566, 570-71 (M.D. Pa. 1999) (providing that the convenience

of non-party witnesses residing more than one-hundred miles from the court

weighed heavily). While the witnesses would have to travel further than the ideal

commute, they will only be inconvenienced to the extent of the time of their

testimony, and this is not the type of inconvenience contemplated by this Jumara

factor.

      Lastly, although the parties concede that the pertinent books and records are

located within the District of Maryland, they acknowledge that technology will allow

for easy transfer of these documents.


                                           7
                    2. Public Interest Factors

      The public interest factors also advise against transferring this action. Neither

party has introduced evidence regarding the enforceability of judgment or significant

statistics regarding docket congestion in the two districts at issue. As discussed

supra, practical considerations such as cost and convenience to the parties suggest

that the Middle District of Pennsylvania is the most appropriate forum for this case.

In addition, although the alleged malpractice occurred in Maryland, Plaintiff resides

in Pennsylvania, and each state has “a manifest interest in providing effective means

of redress for its residents.” Collins, 2012 WL 72484 at *3 (quoting Foxworth v.

United States, No. 05-cv-1683, 2005 WL 1869460, at *3 (E.D. Pa. Aug. 4, 2005)).

As to the court’s familiarity with the applicable state law, the court recognizes that

Maryland law would apply to Plaintiff’s claims. However, “federal courts are

deemed capable of applying the law of other states.” Workman v. Johnson &

Johnson, Janssen, L.P., No. 06-cv-2523, 2007 U.S. Dist. LEXIS 46214, *4 (D.N.J.

2007).

      After determining venue is proper in both the current and proposed

jurisdictions and balancing the public and private factors, the court finds transfer of

venue to the District of Maryland is unwarranted in this case. The Government has

not met its burden by showing that the convenience of the parties is strongly in its




                                          8
favor or that a transfer of venue would not simply shift the burden from one party to

the other.

IV.   Conclusion

      For the forgoing reasons, the court will deny Defendant’s Motion to Transfer

Venue. An appropriate order will follow.



                                                  s/Sylvia H. Rambo
                                                  SYLVIA H. RAMBO
                                                  United States District Judge

Dated: January 9, 2019




                                           9
